DETAILED ACTION
This Office Action is in response to the Amendment filed on 26 February 2021.
Claims 16-21, 23-26 and 28-34 are presented for examination.
Claims 16-17, 21, 23, 26, 28, 31 and 33-34 are amended.
Claims 1-15, 22 and 27 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 January 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 26 February 2021 have been fully considered but they are not persuasive.  The reasons are set forth below.

Regarding Claims 16, 21, 26 and 31, the Applicant argues:
(1)	In the Office Action, relies on the wakeup frames of Thomson as allegedly disclosing the "indication information" recited in claim 16. Thomson, however, describes that the wakeup frames are received when the station is in a power saving mode, and 
As such, Thomson does not disclose the features of claim 16 of "receiving, by a second station, indication information, wherein the second station comprises a wake-up receiver," and "in response to receiving the indication information, changing, by the second station, a currently-used operating channel of the wake-up receiver or a currently-used operating band of the wake-up receiver according to content of the indication information, causing the wake-up receiver to listen on the indicated first operating channel or the indicated first operating band for a wakeup packet corresponding to the second station." Applicant respectfully requests that the rejection of claim 16 be withdrawn [Remarks, page 10].

(2)	In the Office Action, the Examiner concedes that Thomson does not disclose the "channel information" recited in claim 21. Instead, the Examiner relies on Xu as allegedly disclosing these features.  Xu discloses that a first station may measure a channel between the first station and an access point, and may send information of the measured channel to a second device that is within a preset distance of the first device. In Xu, however, the information is sent by the first device to the second device, and the measured channel is not between the first device and the second device. Additionally, Xu does not disclose that the channel information is used to determine any indication information relating to a channel or band on which to listen for a wake up packet. 

As such, the features of claim 21 are not disclosed in the cited references. Applicant respectfully requests that the rejection of claim 21 be withdrawn. 
Independent claims 26 and 31 are amended to recite features that are the same as, or similar to, the features discussed above in connection with claims 16 and 21. As such, the features of claims 36 and 31 are also not disclosed in the cited references. Applicant respectfully requests that the rejection of claims 36 and 31 be withdrawn. 

The Examiner respectfully disagrees with this argument.

As per the first argument,
As indicated below, Thomson discloses a method, comprising: 
receiving (see Figure 1 and column 3, lines 48-50 and column 4, lines 21-25; configured to receiving/receive), by a second station (see Figure 1 and column 3, line 29; a second station/apparatus 100), indication information (see Figure 1 and column 3, lines 48-50 and column 4, lines 21-25; indication information/wakeup frame), wherein the second station comprises a wake-up receiver (see Figure 1 and column 3, line 31; wherein the second station/(apparatus 100) comprises a wake-up receiver/wireless 
a first operating channel (see Figure 1 and column 4, lines 21-25; a first/actual operating/operating channel/channel); 
in response to receiving the indication information (see Figure 1 and column 3, lines 48-50 and column 4, lines 21-25; in response to receiving/receive the indication information/wakeup frame), changing (see Figure 1 and column 4, lines 28-30; changing/switches), by the second station (see Figure 1 and column 3, line 29; by the second station/apparatus 100), a currently-used operating channel of the wake-up receiver according to content of the indication information (see Figure 1 and column 4, lines 28-30; a currently-used/specified operating/operating channel/channel of the wake-up receiver/(wireless transceiver 102) according to the content/data of the indication information/wakeup frame).
In other words, Thomson discloses the wireless transceiver 102 is able to receive a frame, even though other circuits within the wireless transceiver are de-energized.  In regards to Applicant’s argument “the wakeup frames are received when the station is in a power saving mode, and causes the station to switch to an operating channel to use to connect to a network. Thomson does not disclose that receiving a wakeup frame causes the receiving station to switch to a different operating channel or band for listening for a wakeup frame”.  Thomson discloses that additional components of the wireless transceiver 102 are switched on when the controller determines if the frame received by the transceiver 102 is a wakefup frame.  Thomson further discloses that the wake frame contains data representative of the BSSID for the AP and the actual 
Therefore, Thomason discloses the broadly claimed limitations "receiving, by a second station, indication information, wherein the second station comprises a wake-up receiver," and "in response to receiving the indication information, changing, by the second station, a currently-used operating channel of the wake-up receiver or a currently-used operating band of the wake-up receiver according to content of the indication information”.
As indicated below, Fontaine discloses the method, wherein the indication information comprises: 
causing the wake-up receiver to listen on the indicated first operating channel for a wakeup packet corresponding to the second station (see page 3, paragraph 46 and paragraph 52, lines 13-18 and paragraph 58; causing the wake-up receiver/(router equipment 1) to listen/listen on the indicated/dedicated first operating channel/channel for a wakeup/wakeup packet/signal corresponding to the second station/terminal 3). 
In other words, router equipment 1 listens on the dedicated channel for a wakeup signal corresponding to terminal 3.
Therefore, Fontaine discloses the broadly claimed limitation “causing the wake-up receiver to listen on the indicated first operating channel for a wakeup packet corresponding to the second station”.

As per the second argument,
As indicated below, Xu discloses a first station, comprising:

HW 851o8130USo5Page 3 of 12obtain the channel information that is sent by the second station (see Figure 1, step S130’ and page 4, paragraph 73, lines 3-6 and paragraph 74; obtain/receive the channel/channel information/information that is sent/initiate by the second station/first device), the channel information being sent in response to the request message (see page 4, paragraphs 73-74 and 82; the channel/channel information/information being sent/initiate in response to the request/request message/message); 
generating, based on the channel information (see Figure 1, step S130’ and page 4, paragraph 73, lines 3-6 and paragraph 74; based on the channel/channel information/information), indication information of a wake-up receiver of the second station, the indication information indicating (see page 4, paragraph 72, lines 3-6 and paragraph 85, lines 11-17; the indication information/(information related to the channel state) indicating/comprise):
a first operating channel (see page 4, paragraph 85, lines 11-17; a first operating channel/at least one channel).
[the channel information is used to determine any indication information relating to a channel or band on which to listen for a wake up packet]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant argued “obtain the channel information that is sent by the second station, the channel information being sent in response to the request message”, page 9, paragraph 194 discloses devices 1 obtains/receives the CSI_request from device 2.  Regarding Applicant’s argument “generating, based on the channel information, indication information of a wake-up receiver of the second station”, Xu discloses in Figure 5 and paragraph 194, device 1 generates and sends back CSI_Reply to device 2.
Therefore, Xu discloses the broadly claimed limitations “send a request message to a second station that requests the second station to provide channel information of a channel between the first station and the second station; obtain the channel information that is sent by the second station, the channel information being sent in response to the request message; generating, based on the channel information, indication information of a wake-up receiver of the second station”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomson et al (US 8, 811, 247 B2), hereinafter Thomson, in view of Fontaine et al (US 2015/0237658 A1), hereinafter Fontaine.

Regarding Claim 16, Thomson discloses a method, comprising: 
receiving (see Figure 1 and column 3, lines 48-50 and column 4, lines 21-25; configured to receiving/receive), by a second station (see Figure 1 and column 3, line 29; a second station/apparatus 100), indication information (see Figure 1 and column 3, lines 48-50 and column 4, lines 21-25; indication information/wakeup frame), wherein the second station comprises a wake-up receiver (see Figure 1 and column 3, line 31; wherein the second station/(apparatus 100) comprises a wake-up receiver/wireless transceiver 102), and the indication information indicates (see Figure 1 and column 4, lines 21-25; and the indication information/(wakeup frame) indicates): 
a first operating channel (see Figure 1 and column 4, lines 21-25; a first/actual operating/operating channel/channel); 
in response to receiving the indication information (see Figure 1 and column 3, lines 48-50 and column 4, lines 21-25; in response to receiving/receive the indication information/wakeup frame), changing (see Figure 1 and column 4, lines 28-30; changing/switches), by the second station (see Figure 1 and column 3, line 29; by the second station/apparatus 100), a currently-used operating channel of the wake-up 
Although Thomson discloses a method as set forth above,
Thomson does not explicitly disclose “causing the wake-up receiver to listen on the indicated first operating channel for a wakeup packet corresponding to the second station”.
However, Fontaine discloses the method, wherein the indication information comprises: 
causing the wake-up receiver to listen on the indicated first operating channel for a wakeup packet corresponding to the second station (see page 3, paragraph 46 and paragraph 52, lines 13-18 and paragraph 58; causing the wake-up receiver/(router equipment 1) to listen/listen on the indicated/dedicated first operating channel/channel for a wakeup/wakeup packet/signal corresponding to the second station/terminal 3). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “causing the wake-up receiver to listen on the indicated first operating channel for a wakeup packet corresponding to the second station” as taught by Fontaine in the system of Thomson to provide the advantages of deactivating the radio link in transmission while continuing to listen for a wakeup identifier in reception (see page 1, paragraph 14, lines 1-4 of Fontaine).
Regarding Claim 19, Thomson discloses the method, wherein the second station further comprises a main radio circuit, and receiving the indication information comprises: 
receiving (see Figure 1 and column 3, lines 48-50; receiving/receive), by the wake-up receiver (see Figure 1 and column 3, line 31; wherein by the wake up receiver/wireless transceiver 102), the indication information (see Figure 1 and column 4, lines 21-25; the indication information/(wakeup frame).
Regarding Claim 20, Thomson discloses the method, wherein the indication information comprises: 
a sequence number indicating the first operating channel (see Figure 1 and column 4, lines 28-30; a sequence number/(actual operating channel) indicating the first operating/operating channel/channel).

Claims 17-18, 23 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomson in view of Fontaine and further in view of Xu et al (US 2018/0092042 A1), hereinafter Xu.

Regarding Claim 17, Although the combination of Thomson and Fontaine discloses the method as set forth above,
The combination of Thomson and Fontaine does not explicitly disclose “receiving, from a first station, a request message that requests the second station to provide channel information of a channel between the first station and the second 
However, Xu discloses the method, further comprising:
receiving (see Figure 5 and page 9, paragraph 194; receiving/send), from a first station (see Figure 5 and page 9, paragraph 194; from a first station/device 2), a request message that requests the second station to provide channel information of a channel between the first station and the second station (see Figure 5, and page 9, paragraph 194; a request message/CSI_request that requests/request the second station/(device 1) to provide channel information/CSI of a channel/channel between the first station/(device 2) and the second station/device 1); and 
in response to the request message (see Figure 5 and page 9, paragraph 194; in response/CSI_reply to the request message/CSI_request), sending the channel information between the first station and the second station (see Figure 5 and page 9, paragraph 194; sending/received the channel information/CSI_reply between the first station/(device 2) and the second station/device 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “receiving, from a first station, a request message that requests the second station to provide channel information of a channel between the first station and the second station” or “in response to the request message, sending the channel information between the first station and the second station” as taught by Xu in the combined system of Thomson and Fontaine to provide a parameter related to the channel state which is calculated according to the received signal (see page 1, paragraph 3, lines 10-12 of Xu).
Regarding Claim 18, Thomson discloses the method, wherein the channel information comprises: 
channel information (CSI) of channels that are selectable by the wake-up receiver (see column 4, lines 15-30; channel information/(BSSID for the AP and actual operating channel) of channels/channel that are selectable/selected by the wake-up receiver/wireless transceiver 102).
Although the combination of Thomson and Fontaine discloses the method as set forth above,
the combination of Thomson and Fontaine does not explicitly disclose “channel state information (CSI)” or “a channel quality sequence of channels or bands that are selectable by the wake-up receiver” or “a number of the first operation channel or the first operating band”.
However, Xu discloses the method, further comprising:
channel state information (CSI) of channels (see Figure 1, step 220 and page 4, paragraph 85, lines 11-17; channel state information (CSI)/CSI of channels/channels). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “channel state information (CSI) of channels” or “a channel quality sequence of channels or bands that are selectable by the wake-up receiver” or “a number of the first operation channel or the first operating band” as taught by Xu in the combined system of Thomson and Fontaine to provide a parameter related to the channel state which is calculated according to the received signal (see page 1, paragraph 3, lines 10-12 of Xu).
Regarding Claim 23, Thomson discloses the first station (see column 2, lines 64-65 and column 4, line 24; the first station/AP), wherein the channel information (see column 4, lines 15-30; wherein the channel information/(BSSID for the AP and actual operating channel) comprises: 
channel information (CSI) of channels that are selectable by the wake-up receiver (see column 4, lines 15-30; channel information/(BSSID for the AP and actual operating channel) of channels/channel that are selectable/selected by the wake-up receiver/wireless transceiver 102).
Regarding Claim 28, Thomson discloses the second station (see Figure 1 and column 3, line 29; the second station/apparatus 100), wherein the channel information (see column 4, lines 15-30; wherein the channel information/(BSSID for the AP and actual operating channel) comprises: 
channel information (CSI) of channels that are selectable by the wake-up receiver (see column 4, lines 15-30; channel information/(BSSID for the AP and actual operating channel) of channels/channel that are selectable/selected by the wake-up receiver/wireless transceiver 102).

Claims 21, 24-26 and 29-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomson in view of Xu et al (US 2018/0092042 A1), hereinafter Xu, and further in view of Fontaine.

Regarding Claim 21, Thomson discloses a first station (see column 2, lines 64-65 and column 4, line 24; a first station/AP), comprising: 

a non-transitory computer-readable storage medium storing a program to be executed by the processor (see column 2, lines 64-65 and column 4, line 24; a non-transitory computer-readable storage medium storing a program to be executed by the processor/AP contains a non-transitory computer-readable storage medium storing a program to be executed by the processor), the program including instructions (see column 2, lines 64-65 and column 4, line 24; the program including instructions) for: 
generating, indication information of a wake-up receiver of the second station (see Figure 1 and column 4, lines 21-25; generating, indication information/(wakeup frame) of a wake-up receiver/(wireless transceiver 102) of the second station/apparatus 100), the indication information indicating (see Figure 1 and column 4, lines 21-25; the indication information/(wakeup frame) indicating): 
a first operating channel (see Figure 1 and column 4, lines 21-25; a first/actual operating/operating channel/channel); 
a transceiver (see Figure 1 and column 3, lines 29-31; a transceiver/wireless transceiver 102), configured to send the indication information (see Figure 1 and column 3, lines 48-50 and column 4, lines 21-25; configured to send/receive the indication information/wakeup frame).
Although Thomson discloses a first station as set forth above,
Thomson does not explicitly disclose “send a request message to a second station that requests the second station to provide channel information of a channel between the first station and the second station: HW 851o8130USo5Page 3 of 12obtain the channel information that is 
However, Xu discloses a first station, comprising:
send a request message to a second station that requests the second station to provide channel information of a channel between the first station and the second station (see Figure 5 and page 9, paragraph 194; send/send a request message/CSI_request to a second station/(device 1) that requests/request the second station/(device 1) to provide channel information/CSI of a channel/channel between the first station/(device 2) and the second station/device 1): 
HW 851o8130USo5Page 3 of 12obtain the channel information that is sent by the second station (see Figure 5 and page 9, paragraph 194; obtain/determines the channel information/CSI_reply that is sent/replies by the second station/device 1), the channel information being sent in response to the request message (see Figure 5 and page 9, paragraph 194; the channel information/CSI being sent/replies in response to the request/request message/CSI_request); 
generating (see Figure 5 and page 9, paragraph 194; generating/CSI_reply is generated), based on the channel information (see Figure 5 and page 9, paragraph 194; based on the channel information/CSI), indication information of a wake-up receiver of the second station (see Figure 5 and page 9, paragraph 194; indication information/CSI of a wake-up receiver of the second station/device), the indication information indicating (see Figure 5 and page 9, paragraph 194; the indication information/CSI indicating):

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “send a request message to a second station that requests the second station to provide channel information of a channel between the first station and the second station: HW 851o8130USo5Page 3 of 12obtain the channel information that is sent by the second station, the channel information being sent in response to the request message” or “generating, based on the channel information, indication information of a wake-up receiver of the second station, the indication information indicating” as taught by Xu in the system of Thomson to provide a parameter related to the channel state which is calculated according to the received signal (see page 1, paragraph 3, lines 10-12 of Xu).
Although the combination of Thomson and Xu discloses a first station as set forth above,
The combination of Thomson and Xu does not explicitly disclose “causing the wake-up receiver to listen on the indicated first operating channel for a wakeup packet corresponding to the second station”.
However, Fontaine discloses a first station, comprising: 
causing the wake-up receiver of the second station to listen on the indicated first operating channel for a wakeup packet corresponding to the second station (see page 3, paragraph 46 and paragraph 52, lines 13-18 and paragraph 58; causing the wake-up receiver/(router equipment 1) of the second station/(terminal 3) to listen/listen on the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “causing the wake-up receiver of the second station to listen on the indicated first operating channel or the indicated first operating band for a wakeup packet corresponding to the second station” as taught by Fontaine in the combined system of Thomson and Xu to provide the advantages of deactivating the radio link in transmission while continuing to listen for a wakeup identifier in reception (see page 1, paragraph 14, lines 1-4 of Fontaine).
Regarding Claim 24, Thomson discloses the first station (see column 2, lines 64-65 and column 4, line 24; the first station/AP), wherein the second station further comprises a main radio circuit (see Figure 1 and column 3, line 29; wherein the second station/(apparatus 100) further comprises a main radio circuit/AP contains a radio), and the transceiver (see column 2, lines 64-65 and column 4, line 24; and the transceiver/AP contains a transceiver) is configured to: 
send the indication information to the wake-up receiver (see column 4, lines 23-25; send/sending the indication information/(wakeup frame) to the wake-up receiver/wireless transceiver 102).
Regarding Claim 25, Thomson discloses the first station (see column 2, lines 64-65 and column 4, line 24; the first station/AP), wherein the indication information (see Figure 1 and column 4, lines 21-25; wherein the indication information/(wakeup frame)  comprises: 

Regarding Claim 26, Thomson discloses a second station (see Figure 1 and column 3, line 29; a second station/apparatus 100), comprising: 
a transceiver (see Figure 1 and column 3, line 31; a transceiver/wireless transceiver 102), configured to: 
receive indication information (see Figure 1 and column 3, lines 48-50 and column 4, lines 21-25; receive/receive indication information/wakeup frame), wherein the second station comprises a wake-up receiver (see Figure 1 and column 3, line 31; wherein the second station/(apparatus 100) comprises a wake-up receiver/wireless transceiver 102), the indication information comprises content indicating a first operating channel (see Figure 1 and column 4, lines 21-25; the indication information/(wakeup frame) comprises content/data indicating a first/actual operating/operating channel/channel), and the indication information is selected based on the channel information (see column 4, lines 23-30; and the indication information/(wakeup frame) is selected based on the channel information/actual operating channel); and 
a processor (see Figure 1 and column 3, line 31; a processor/controller 104); and 
a non-transitory computer-readable storage medium storing a program to be executed by the processor (see Figure 1 and column 3, lines 44-46; a non-transitory/non-transitory computer-readable storage/stored medium/medium storing/stored a program/software to be executed/executed by the processor/processor Note: “to be executed” is functional language and has no patentable weight), the 
in response to receiving the indication information (see Figure 1 and column 3, lines 48-50 and column 4, lines 21-25; in response to receiving/receive the indication information/wakeup frame), changing a currently-used operating channel of the wake-up receiver or a currently-used operating band of the wake-up HW 851o8130USo5Page 5 of 12receiver according to the content of the indication information (see Figure 1 and column 4, lines 28-30; changing/switches a currently-used/specified operating/operating channel/channel of the wake-up receiver/(wireless transceiver 102) according to the content/data of the indication information/wakeup frame).
Although Thomson discloses a second station as set forth above,
Thomson does not explicitly disclose “receive, from a first station, a request message that requests the second station to provide channel information of a channel between the first station and the second station” or “in response to receiving the request message, send the channel information to the first station” or “and the indication information is selected based on the channel information”.
However, Xu discloses a second station, comprising: 
receive (see Figure 5 and page 9, paragraph 194; receive/send), from a first station (see Figure 5 and page 9, paragraph 194; from a first station/device 2), a request message that requests the second station to provide channel information of a channel between the first station and the second station (see Figure 5 and page 9, paragraph 194; a request message/CSI_request that requests/request the second 
in response to receiving the request message (see Figure 5 and page 9, paragraph 194; in response to receiving/send the request message/CSI_request), send the channel information to the first station (see Figure 5 and page 9, paragraph 194; send the channel information to the first station/device 2);
the indication information comprises content indicating a first operating channel (see Figure 5 and page 9, paragraph 194; the indication information/CSI comprises content indicating a first operating channel/channel), and the indication information is selected based on the channel information (see Figure 5 and page 9, paragraph 194; and the indication information/CSI is selected based on the channel information/CSI).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “receive, from a first station, a request message that requests the second station to provide channel information of a channel between the first station and the second station” or “in response to receiving the request message, send the channel information to the first station” or “and the indication information is selected based on the channel information” as taught by Xu in the system of Thomson to provide a parameter related to the channel state which is calculated according to the received signal (see page 1, paragraph 3, lines 10-12 of Xu).
Although the combination of Thomson and Xu discloses a second station as set forth above,

However, Fontaine discloses a second station, comprising:
causing the wake-up receiver to listen on the indicated first operating channel for a wakeup packet corresponding to the second station (see page 3, paragraph 46 and paragraph 52, lines 13-18 and paragraph 58; causing the wake-up receiver/(router equipment 1) to listen/listen on the indicated/dedicated first operating channel/channel for a wakeup/wakeup packet/signal corresponding to the second station/terminal 3). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “causing the wake-up receiver to listen on the indicated first operating channel for a wakeup packet corresponding to the second station” as taught by Fontaine in the combined system of Thomson and Xu to provide the advantages of deactivating the radio link in transmission while continuing to listen for a wakeup identifier in reception (see page 1, paragraph 14, lines 1-4 of Fontaine).
Regarding Claim 29, Thomson discloses the second station (see Figure 1 and Figure 4 and column 3, line 29; the second station/apparatus 100), further comprising: 
a main radio circuit (see Figure 7 and column 6, lines 13-20, 32-39; a main radio circuit/computer system 700); and 
wherein the transceiver is comprised in (see Figure 7 and column 6, lines 13-20, 32-39; wherein the transceiver/(wireless transceiver 102) is comprised in/coupled to): 

Regarding Claim 30, Thomson discloses the second station, wherein the indication information comprises: 
a sequence number indicating the first operating channel (see Figure 1 and column 4, lines 28-30; a sequence number/(actual operating channel) indicating the first operating/operating channel/channel).
Regarding Claim 31, Thomson discloses a second station (see Figure 1 and column 3, line 29; a second station/apparatus 100), comprising: 
a main radio circuit (see Figure 1 and column 3, line 31; a main radio circuit/controller 104); and  
HW 851o8130USo5Page 6 of 9a wake-up receiver (see Figure 1 and column 3, line 31; a wake-up receiver/wireless transceiver 102); 
wherein the main radio circuit (see Figure 1 and column 3, lines 48-50; wherein the main radio circuit/controller 104) is configured to: 
receive indication information (see Figure 1 and column 3, lines 48-50 and column 4, lines 21-25; receive/receive indication information/wakeup frame); and 
send the indication information to the wake-up receiver (see Figure 1 and column 3, lines 48-50 and column 4, lines 21-25; send/sending the indication information/(wakeup frame) to the wake-up receiver/wireless transceiver 102), wherein the indication information indicates a first operating channel (see Figure 1 and column 4, lines 21-25; wherein the indication information/(wakeup frame) indicates a first/actual operating/operating channel/channel); and 

obtain the indication information (see Figure 5 and column 4, lines 21-23; obtain/(listen for) the/the indication information/wakeup frame); and 
in response to obtaining the indication information (see Figure 5 and column 4, lines 21-23; in response to obtaining/(listen for) the/the indication information/wakeup frame), change a currently-used operating channel (see Figure 1 and column 4, lines 28-30; change/switches a currently-used/specified operating/operating channel/channel of the wake-up receiver/(wireless transceiver 102) according to the content/data of the indication information/wakeup frame).
Although Thomson discloses a second station as set forth above,
Thomson does not explicitly disclose “and the indication information is generated based on channel information of a channel between the second station and a first station”.
However, Xu discloses a second station, comprising: 
and the indication information is generated based on channel information of a channel between the second station and a first station (see Figure 5 and page 9, paragraph 194; and the indication information/CSI is generated based on channel information/CSI of a channel/channel between the second station/(device 1) and a first station/device 2).
Although the combination of Thomson and Xu discloses a second station as set forth above,

However, Fontaine discloses a second station, comprising:
the wake-up receiver for listening for a wakeup packet according to content of the indication information (see page 3, paragraph 46 and paragraph 52, lines 13-18 and paragraph 58; the wake-up receiver/(router equipment 1) for listening/listen for a wakeup/wakeup packet/signal according to content of the indication information/channel number or wakeup identifier).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “for listening for a wakeup packet according to content of the indication information” as taught by Fontaine in the combined system of Thomson and Xu to provide the advantages of deactivating the radio link in transmission while continuing to listen for a wakeup identifier in reception (see page 1, paragraph 14, lines 1-4 of Fontaine).
 Regarding Claim 32, Thomson discloses the second station, wherein the indication information comprises: 
a sequence number indicating the first operating channel (see Figure 1 and column 4, lines 28-30; a sequence number/(actual operating channel) indicating the first operating/operating channel/channel).
Regarding Claim 33, Thomson discloses the second station (see Figure 1 and column 3, line 29; the second station/apparatus 100), wherein the wake-up receiver is further configured to send channel information between a first station and the second station (see Figure 4 and column 4, lines 15-30; wherein the wake-up receiver/(wireless 
channel information (CSI) of channels that are selectable by the wake-up receiver (see column 4, lines 15-30; channel information/(BSSID for the AP and actual operating channel) of channels/channel that are selectable/selected by the wake-up receiver/wireless transceiver 102).
Regarding Claim 34, Thomson discloses the second station (see Figure 1 and column 3, line 29; the second station/apparatus 100), wherein the main radio circuit is further configured to send channel information between a first station and the second station (see Figure 4 and column 4, lines 15-30; is further configured to send/sending channel information/(BSSID for the AP and actual operating channel) between a first station/AP and the second station/apparatus 100), and the channel information (see column 4, lines 15-30; and the channel information/(BSSID for the AP and actual operating channel) comprises: 
channel information (CSI) of channels that are selectable by the wake-up receiver (see column 4, lines 15-30; channel information/(BSSID for the AP and actual operating channel) of channels/channel that are selectable/selected by the wake-up receiver/wireless transceiver 102).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nigam et al (US 2015/0327169 A1) discloses Method, User Equipment and Base Station for Controlling Discontinuous Reception (DRX) IN Wireless Communication System. Specifically, see Figure 14 and paragraphs 144-145
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385.  The examiner can normally be reached on M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.A.M/           Examiner, Art Unit 2469                                                                                                                                                                                             /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469